DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                                NO.
12-07-00425-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER,
TEXAS
CHERRY SCHAWANNA WHITE,  §                      APPEAL
FROM THE 124TH
APPELLANT
 
V.        §                      JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §                      GREGG
COUNTY, TEXAS
                                                                                                             
                                              
MEMORANDUM
OPINION
PER
CURIAM
            Appellant has been granted a new trial and has filed a
motion to dismiss this appeal.  The
motion is signed by Appellant and her counsel. 
No decision having been delivered by this court, the motion is granted,
and the appeal is dismissed, without prejudice, 
in accordance with Texas Rule of Appellate Procedure 42.2.
            Opinion delivered January 31, 2008.
            Panel consisted of Worthen, C.J., Griffith, J., and Hoyle,
J.
 
 
 
 
 
 
 
(DO NOT
PUBLISH)